Citation Nr: 1500888	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for headaches.

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 RO decision.

The Veteran presented sworn testimony in support of his appeal during a September 2014 hearing before the undersigned Acting Veterans Law Judge.  

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO granted service connection for "depression, claimed as an undiagnosed illness manifested by fatigue, weight loss, headaches, and sleep disturbance;" in August 1997.  

2.  The Veteran has had episodic chronic headaches since service and continues to experience headaches.


CONCLUSIONS OF LAW

1.  The August 1997 RO decision implicitly granted service connection for headaches related to depression.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection is warranted for headaches as a separate and distinct disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initially claimed service connection for headaches in August 1995.  At that time, he stated he had been having headaches along with sleep disturbances since April 1992.  The report of a September 1995 VA neurological examination reflects a diagnosis of "episodic tension type headaches, which do not interfere with the patient's daily activity."  The RO initially treated the headaches as part and parcel of a Persian Gulf War undiagnosed illness claim.  Then in an August 1997 decision, the RO granted service connection for depression, which the RO characterized as "claimed as an undiagnosed illness manifested by fatigue, weight loss, headaches, and sleep disturbance."  In addressing the disability rating assigned, the RO noted that "he is said to experience tension headaches several times a week, but is able to function while they occur."  

Upon review of the August 1997 decision, the Board finds that the RO in fact granted service connection for headaches as part and parcel of the depression.  

In August 2004, the RO granted service connection for post-traumatic stress disorder (PTSD) and wrapped the PTSD into the already-service connected depression, assigning a label of "PTSD with depression" to the Veteran's psychiatric disability.  In so doing, however, the headache manifestation was apparently removed to support the psychiatric disability rating.  Careful review of the August 2004 decision reveals no discussion of impairment related to headaches.  Review of subsequent RO decisions, issued after the Veteran requested increased ratings for PTSD with depression, reveals no discussion or consideration of headaches as a symptom of PTSD with depression.  

The Board observes that the Veteran's service treatment records reflect complaints of headaches, as do his post-service records.  Various medical evaluations have ruled out significant pathology, such as a 1997 computed tomography scan which was interpreted as showing a "negative unenhanced CT scan of the head" with no acute intracranial hemorrhage.  Multiple neurological evaluations, to include a VA traumatic brain injury examination in August 2011, have yielded the clinical impression of tension headaches.  During the September 2014 hearing, he testified that he has had headaches since service.  

In short, whether viewed as part and parcel of his depression/PTSD, or viewed as a separate entity involving simple tension headaches, the Board finds that the evidence supports a grant of service connection for headaches.  Since it would appear that the RO already granted service connection for headaches in 1997, and service connection has arguably been in effect since that time, our current analysis only supports and confirms this grant.  The Board advises, however, that the RO clearly identify the headache disability as separate from PTSD with depression and award a separate disability rating for headaches.  As it does not appear that the Veteran's headaches have been considered as a symptom to support the disability rating assigned to the Veteran's psychiatric disability since 2004, no pyramiding should be involved in assigning separate ratings at least since 2004.  


ORDER

Service connection for headaches is granted.


REMAND

The Veteran contends that service connection for right ankle tendonitis is warranted either as directly related to service or as secondary to his service-connected orthopedic disabilities of low back arthritis, residuals of a left ankle fracture and patellofemoral pain syndrome of his right knee.  The direct service connection claim is based upon service treatment records showing a right ankle sprain in service combined with the Veteran's history of multiple parachute jumps in service.  The proximate causation theory is based in part upon the Veteran's testimony that he has favored his service-connected left ankle and placed more weight upon his right ankle over the years.  During the hearing, the Veteran's representative asserted that the Veteran's current diagnosis of tendonitis represents an injury of over-use.  

Initially, the Board observes that the sprain in service is reflected in the Veteran's service treatment records; however, no sequellae of the sprain are recorded in his medical records.  Although the Veteran had multiple evaluations of his surgically-repaired left ankle over the years, he did not complain of right ankle problems until recently.  Indeed, the report of a January 2001 VA examination reflects his right ankle was normal at that time.  An October 2012 VA medical opinion, based upon a review of the Veteran's records, is to the effect that the in-service sprain healed without residual disability and the currently-shown right ankle tendonitis is unrelated to the sprain many years ago.  The reviewer did not address the contention that the Veteran's multiple parachute jumps may have played a role in his current ankle problems, however.  

The October 2012 medical reviewer also did not address the question of secondary service connection.  

The Board notes another complicating factor, which is the Veteran's diagnosis of tendonitis.  It is unclear whether the Veteran's tendonitis represents a chronic, ongoing disability, or whether his tendonitis is acute and transitory in nature.  The law, as interpreted by the United States Court of Appeals for Veterans Claims (Court) does not preclude service connection for a transitory disability, or even for a no-longer-existing disability.  The service connection requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, if service connection is otherwise warranted, and the Veteran's right ankle tendonitis was present during this lengthy appeal period, service connection could be granted, with the disability rating adjusted to reflect periods of improvement.  

In any event, the Board deems that further medical examination and evaluation is warranted prior to a final adjudication of this claim, particularly for the purposes of identifying the exact current disability involving the Veteran's right ankle and for the purposes of obtaining a well-explained medical opinion as to the direct and secondary theories of service connection.

As the Veteran continues to receive VA medical care, his VA records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since November 2012 for inclusion in the file.

2.  The Veteran should be afforded a VA orthopedic examination to identify all current disability involving the Veteran's right ankle, and to identify any nexus to service or to the Veteran's service-connected orthopedic disabilities.  The claims folder should be made available to the examiner for review.

The examiner is requested to identify all current disability shown.  If no tendonitis is found upon examination, the nature and extent of the prior tendonitis should be described and discussed.  

The examiner is requested to render an opinion as to whether any current disability is at least equally likely related to the in-service right ankle sprain combined with the Veteran's history of multiple parachute jumps during service.  

The examiner is requested to render an opinion as to whether any current right ankle disability was at least equally likely to have been proximately caused by or aggravated by his service-connected orthopedic disabilities of low back arthritis, residuals of a left ankle fracture and patellofemoral pain syndrome of his right knee.  In addressing this aspect of the claim, the examiner is requested to discuss the theory that tendonitis represents an over-use injury and the Veteran's testimony that he favors his left ankle.  

A complete rationale for all opinions expressed should be provided.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


